Citation Nr: 0616417	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-35 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 through January 
1972 and from September 1973 to May 1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, which 
granted service connection for PTSD and assigned an 
evaluation of 50 percent, effective the September 2002 date 
of the claim.  In his July 2003 notice of disagreement (NOD), 
the veteran challenged both the evaluation and effective date 
of the grant of service connection for PTSD.  In his October 
2003 Substantive Appeal (VA Form 9), however, the veteran 
indicated he was appealing only the evaluation and not the 
effective date, and in fact was "withdrawing" his appeal of 
this issue.  The Board therefore does not have jurisdiction 
over the earlier effective date issue and it will not be 
addressed on the merits in this decision.  38 C.F.R. 
§§ 20.200, 20.202 (2005).


FINDING OF FACT

The preponderance of the evidence reflects that for the 
entire appeal period, the veteran did not manifest symptoms 
of PTSD such as suicidal ideation, obsessed rituals, 
illogical, obscure, or irrelevant speech, near-continuous 
panic affecting his ability to function, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, or inability to establish and maintain 
effective relationships as opposed to difficulty in doing so.


CONCLUSION OF LAW

The criteria have not been met for an initial evaluation 
higher than 50 percent for PTSD.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2005).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  That is 
what occurred here.  After the veteran filed his September 
2002 claim, the RO sent him a January 2003 VCAA letter, prior 
to initially adjudicating the claim in February 2003.  Thus, 
the RO provided VCAA notification to the veteran prior to its 
initial adjudication of his claim. 

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC), as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.  See 
also Mayfield, slip op. at 9 ("The statute and regulation 
are silent regarding the format to be used for the required 
notification").

The RO's January 2003 letter met the notice requirement.  In 
it, the RO told the veteran that it was working on his claim 
and what the evidence had to show in order to establish 
service connection, which was the claim before the RO at that 
time.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  (VA is not 
required to provide additional VCAA notice concerning a 
downstream increased rating issue where it has already given 
VCAA notice regarding an original service connection claim).  
The letter also indicated the information or evidence needed 
from the veteran and how VA would help him obtain additional 
records.  The RO also wrote, on page 3 of the letter: 
"[T]ell us about any additional information or evidence that 
you want us to try to get for you," and "[S]end us the 
evidence we need as soon as possible."

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, i.e., 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

Although the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service-connection, he was not provided information 
regarding a disability rating until the March 2003 letter 
notifying him that service connection was granted and that a 
future examination would be scheduled to evaluate the 
severity of his service-connected PTSD.  To the extent that 
this notice was inadequate, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The veteran indicated that he understood he had to 
show that his disability was more severe to warrant an 
increased rating in his July 2003 NOD and his October 2003 
Substantive Appeal when he argued that a higher rating was 
warranted because of the severity of his PTSD symptoms.  
Moreover, after initially indicating dissatisfaction with the 
assigned effective date, thereby indicating he understood 
this element of the claim, the veteran withdrew his appeal on 
this issue, so there is no prejudice from any failure to 
discuss it.

Moreover, VA obtained all identified post-service medical 
records and provided the veteran with a June 2003 VA 
examination that included an assessment of the severity of 
his PTSD.  As there is no indication that any other records 
exist that should be requested, or that any pertinent 
evidence was not received, VA thus complied with the VCAA's 
duty to assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In addition, where, as here, a veteran timely appeals a 
rating initially assigned when service connection is granted, 
the Board must consider entitlement to "staged" ratings to 
compensate for times since the veteran filed his September 
2002 service-connection claim when his PTSD may have been 
more severe than at other times during the course of the 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411 (2005), which provides for rating 
PTSD under the general rating formula for mental disorders.  
Under the general rating formula, a 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessed rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

The VA outpatient treatment (VAOPT) records throughout the 
appeal period and the June 2003 VA examination reflect that 
the veteran is not entitled to a rating higher than the 50 
percent he is receiving because he has few, if any, of the 
symptoms listed in the 70 percent criteria.  For example, the 
July 2002 VAOPT notes indicate that the veteran denied 
suicidal ideation, the August 2002 VAOPT notes state that no 
suicidal or homicidal ideation is present, the June 2003 VA 
examination indicated that the veteran's last suicidal and 
homicidal thoughts were in 1999, before he filed the instant 
claim, and the March 2004 VAOPT notes indicate that the 
veteran denied suicidal and homicidal ideation.  In addition, 
the veteran was stated to be neatly dressed in the July 2002 
VAOPT notes and very well dressed with good grooming and 
hygiene in the August 2002 VAOPT notes, the June 2003 VA 
examiner indicated that his hygiene and grooming were above 
average, and he was said to be neatly dressed in the March 
2004 VAOPT notes.  Thus, the veteran did not have the neglect 
of personal appearance and hygiene listed in the 70 percent 
criteria.

Moreover, there was no indication in any of the VAOPT notes 
or at the June 2003 VA examination of the obsessed rituals 
that interfered with routine activities, impaired impulse 
control, or the spatial disorientation listed in the 70 
percent criteria.  In addition, speech was spontaneous with 
normal volume, rate, and prosody in the July 2002 VAOPT 
notes, normal speech and motor activity were noted in the 
August 2002 VAOPT notes, speech was normal in volume and 
elevated in amount and rate at the June 2003 VA examination, 
and was spontaneous with normal volume, rate, and prosody in 
the March 2004 VAOPT notes.  Thus, there was no evidence of 
the intermittently illogical, obscure, or irrelevant speech 
listed in the 70 percent criteria.

Further, while there was evidence of depression and intrusive 
thoughts of combat, the veteran indicated at the June 2003 VA 
examination that he was maintaining his employment as a 
concrete finisher and that his irritability and difficulty 
getting along with co-workers were tolerated because he did 
such a good job.  Thus, the veteran's depression did not 
affect his ability to function independently, appropriately, 
and effectively and he did not have significant difficulty in 
adapting to a stressful circumstance such as work.  Moreover, 
the veteran indicated at the June 2003 VA examination that he 
had been married for twenty-five years, and the July 2002 
VAOPT notes indicated that his wife was supportive, thus 
indicating that he did not have the inability to establish 
and maintain effective relationships listed in the 70 percent 
criteria, as opposed to the difficulty in doing so listed in 
the 50 percent criteria.  Finally in this regard, the veteran 
received GAF scores of 45, 63, and 48 in July 2002, June 
2003, and March 2004, respectively, all of which reflect mild 
to moderate symptoms of PTSD rather than the more severe 
symptoms characteristic of the 70 percent criteria.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV)) (describing GAF score as a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness").

In sum, the preponderance of the evidence reflects that for 
the entire appeal period, the veteran had few, if any, PTSD 
symptoms listed in the 70 percent criteria and his PTSD 
symptoms more nearly approximated those showing occupational 
and social impairment with reduced reliability in the 50 
percent criteria.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for an initial 
rating higher than 50 percent must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7 
(2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for an initial rating higher than 50 percent for 
PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


